961 F.2d 216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Ronald BERTRAM, Plaintiff-Appellant,v.Abraham GORENFIELD;  Frank Zolin;  Frank Baffa;  Jay H.Picking, et al., Defendants-Appellees
No. 90-55987.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1992.*Decided April 27, 1992.

Before FARRIS, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
John Ronald Bertram, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action as frivolous.   We review de novo,  Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989), and we affirm.


3
Frivolous in forma pauperis complaints may be dismissed before service of process under 28 U.S.C. § 1915(d).   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Id. at 325.


4
In his complaint, Bertram challenges state court proceedings in his divorce case.   As defendants, he names the Superior Court judge, court clerks, the attorney who represented his wife, and other private parties.


5
The district court properly dismissed Bertram's complaint as frivolous.   First, to the extent that Bertram's civil rights complaint requested the district court to review the state court's judgment, the district court lacked subject matter jurisdiction over the complaint.   See MacKay v. Pfeil, 827 F.2d 540, 543 (9th Cir.1987).   Second, the judge and court personnel are absolutely immune from section 1983 liability.   See Mullis v. United States Bankruptcy Court, 828 F.2d 1385, 1394 (9th Cir.1987), cert. denied, 486 U.S. 1040 (1988).   Finally, Bertram does not have an arguable claim against the attorney and the other private persons because they are private parties who do not act under color of state law.   See Polk County v. Dodson, 454 U.S. 312, 317-18 (1981).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3